           Case 2:20-cv-00764-CG Document 18 Filed 12/17/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DARRYL PATRICK MARTINELLI,

                     Plaintiff,

v.                                                                CV No. 20-764 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                                  ORDER GRANTING EXTENSION

       THIS MATTER is before the Court on Defendant’s Second Unopposed Motion for

Extension of Time to File the Electronic Certified Administrative Record and Answer to

Plaintiff’s Complaint (the “Motion”), (Doc. 17), filed December 16, 2020. The Court, having

considered the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until February 26, 2021,

to file the certified administrative record and answer Plaintiff’s Complaint, (Doc. 1).

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
